TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00706-CV


Jeffrey Marx, Appellant

v.

Texas Department of Human and Regulatory Services, Appellee




FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
NO. 16,112, HONORABLE, GUILFORD L. JONES, III, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant Jeffrey Marx has filed with this Court a motion to dismiss his appeal,
informing this Court that the notice of appeal to this Court was filed in error, the parties reached an
agreement, appellant is no longer an active party in this case, and he has no desire to pursue his
appeal.  We therefore grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(2).


						____________________________________
						David Puryear, Justice
Before Justices Kidd, Puryear and Pemberton
Dismissed on Appellant's Motion
Filed:   January 8, 2004